UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4606



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


DWAYNE SANTOS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CR-
04-30-RDB)


Submitted:   February 23, 2006            Decided:   February 28, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Greenbelt, Maryland, Jeffrey
E. Risberg, Assistant Federal Public Defender, Baltimore, Maryland,
for Appellant. Rod J. Rosenstein, United States Attorney, Allen F.
Loucks, Assistant United States Attorney, John Francis Purcell,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Dwayne Santos pled guilty, pursuant to a written plea

agreement, to possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924(c) (2000).

Santos was sentenced following the Supreme Court’s opinion in

United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005).              The

district court applied the holding of Booker and sentenced Santos

to 168 months imprisonment.         Santos’ attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), in which he

asserts   that   there   are   no   meritorious    issues   for   appeal   but

questions whether the district court abused its discretion in

failing to impose a lesser sentence by increasing the extent of the

downward departure granted on motion of the Government.             Although

advised of his right to file a supplemental pro se brief, Santos

has not done so.    We affirm.

           After   Booker,     courts   must    calculate   the   appropriate

Guideline range, consider the range in conjunction with other

relevant factors under the Guidelines and 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2005), and impose a sentence.                  If a court

imposes a sentence outside the Guideline range, the district court

must state its reasons for doing so.           United States v. Hughes, 401

F.3d 540, 546 (4th Cir. 2005).       This remedial scheme applies to any

sentence imposed under the mandatory Guidelines, regardless of

whether the sentence violates the Sixth Amendment. Id. at 547


                                    - 2 -
(citing Booker, 543 U.S. at ___, 125 S. Ct. at 769 (Breyer, J.,

opinion    of    the   Court)).   The   sentence     must   be    “within   the

statutorily prescribed range and . . . reasonable.”              Id. at 546-47

(citations omitted).

            Here, the district court sentenced Santos below his

properly    calculated     Guideline    sentencing    range.       The   court

considered the factors in § 3553(a) and explained its reasons for

imposing a sentence below the Guidelines range in deciding his

sentence.       We do not find under these circumstances that Santos’

sentence was unreasonable.        See United States v. Green, ___ F.3d

___, 2006 WL 267217 (4th Cir. Feb. 6, 2006) (discussing standards

to determine whether sentence is reasonable); see also United

States v. Hill, 70 F.3d 321, 324-25 (4th Cir. 1995) (a defendant’s

appeal of the extent of a downward departure is not reviewable

unless the departure decision resulted in a sentence imposed in

violation of law or resulted from an incorrect application of the

guidelines).

            In accordance with Anders, we have thoroughly reviewed

the entire record and have found no meritorious issues for appeal.

We therefore affirm.       This court requires that counsel inform the

client, in writing, of his right to petition the Supreme Court of

the United States for further review.        If the client requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court to withdraw


                                   - 3 -
from representation.    Counsel’s motion must state that a copy

thereof was served on the client.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                              - 4 -